Citation Nr: 0621633	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a partial rupture 
of muscle group XII (right anterior tibialis).

2.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
degenerative joint disease of the right knee, including 
entitlement to separate ratings for flexion or extension.

3.  Entitlement to service connection for right hip 
disability secondary to service connected right leg 
disorders.

4.  Entitlement to service connection for lumbar spine 
disability, secondary to service-connected right leg 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1949 to May 
1953.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).

The issues of secondary service connection for right hip and 
lumbar spine disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the veteran's service-connected disabilities of 
the right lower extremity are anatomically located at or 
below the knee.

2.  Amputation of the lower extremity not improved by 
prosthesis controlled by natural knee action is rated 60 
percent disabling. 

3.  The veteran has residuals of an injury of muscles of 
group 12 manifesting some tenderness, weakness, and 
fatigability of the muscle and limitation of dorsiflexion of 
the right ankle, which do not cause or nearly approximate 
severe disability.

4.  The veteran has a 15 degree limitation of extension of 
the right knee.

5.  The veteran has severe, bone upon bone, degenerative 
changes of the right knee manifested by limitation of flexion 
of the right knee to 70 degrees with severe pain with motion 
or upon bearing weight.

6.  The veteran has moderate, but not severe, lateral 
instability of the right knee.


CONCLUSIONS OF LAW

1.  The maximum allowable combined rating of the service-
connected disabilities of the veteran's right lower extremity 
is 60 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5164 (2005).

2.  The schedular criteria for a rating greater than 20 
percent for partial rupture of the right anterior tibialis, 
muscle group 12, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.7, 4.73, 
Diagnostic Code 5312 (2005).

3.  The schedular criteria for an initial rating of 20 
percent and no higher for limitation of extension of the 
right knee are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

4.  The schedular criteria for an initial rating of 20 
percent and no higher for degenerative arthritis of the right 
knee with painful motion and noncompensable flexion are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2005).

5.  The schedular criteria for an initial rating of 20 
percent and no higher for lateral instability of the right 
knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluations

Determination of entitlement to a disability rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

This appeal is in part from the initial rating assigned to 
the right knee awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco, 7 Vet. App. at 58.

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, the course of the 
disabilities is such that the highest rating the evidence 
supports will apply to the entire period under review.  Thus, 
there can be no prejudice to the appellant for the Board to 
now consider the appropriate rating of each initial 
disability rating at issue.

This case implicates the "amputation rule," which states, 
"The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed."  38 C.F.R. § 4.68 
(2005).  In this case, the elective level would be above the 
knee to alleviate the service-connected right lower extremity 
complaints, as revealed in discussion between the veteran and 
his representative at the veteran's September 2005 hearing.  
Amputation above the knee would preclude a leg prosthesis 
controlled by natural knee action and would be rated 60 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2005).  
Consequently, the combined rating for the veteran's service-
connected disabilities of the right lower extremity cannot 
exceed 60 percent.  Incidentally, this exceeds the express 
declaration in the veteran's April 2004 substantive appeal 
seeking a combined 50 percent rating.  Cf. AB v. Brown, 6 
Vet. App. 35, 38 (1993) ("claimant is generally presumed to 
be seeking the maximum benefit allowed by law and 
regulation).  The facts in this case require that the 
veteran's right knee, now rated as a single knee disability, 
be rated as three separate disabilities.  Based on the 
disabilities described below, this decision awards ratings 
that when combined will not exceed the maximum allowed by the 
amputation rule.  38 C.F.R. §§ 4.25, 4.68.

A.  Muscle Group 12

VA examiners in August 1999, April 2003, December 2005, and 
January 2006 have reviewed and summarized the medical records 
contemporaneous with the original injury and traced the 
course of the sequelae since.  The original injury was a 
laceration and tear or rupture of the tibialis anterior, 
which function in dorsiflexion of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5312 (2005).  The veteran is rated 
20 percent disabled by the injury.  Twenty percent is the 
rating for a moderately severe injury of muscle group 12.  
Id.  The diagnostic code provides a 30 percent rating for 
severe injury.  Id.  Comparing the original injury to the 
regulatory characteristics of a severe muscle injury, the 
veteran's original injury was not severe.  38 C.F.R. 
§ 4.56(d)(4) (2005).

The VA examinations all show evidence of the original 
laceration and the original rupture with sequelae of visible 
and palpable fibrosis and defect in the anterior muscle 
sheath.  The residuals are some weakness, some fatigability, 
some soreness, and some reduction in strength that limits 
dorsiflexion of the right foot.  The December 2005 VA 
examiner opined that the weakness in dorsiflexion and some 
degenerative changes of the ankle shown by x-ray study of 
August 1999 and December 2005 were as likely as not 
associated with the muscle injury.  The impairments 
attributed directly to the muscle injury, as distinguished 
from secondary conditions, do not warrant rating as a severe 
muscle injury.

The December 2005 examiner's opinion associating degenerative 
changes of the right ankle to the muscle injury raises the 
question whether those changes can be rated separately as 
arthritis due to trauma or as degenerative arthritis, see 
4.71a, Diagnostic Codes 5003 and 5010 (2005), without 
compensating the veteran twice for the same disability, or 
pyramiding, which is not allowed.  See 38 C.F.R. § 4.14 
(2005).

Arthritis is rated based on limitation of motion of the 
affected part.  Diagnostic Code 5003.  The normal range of 
ankle motion is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II (2005).  
Moderate limitation of ankle motion is rated 10 percent 
disabling and marked limitation is rated 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  If limitation of 
ankle motion is less than moderate, it is rated zero percent.  
38 C.F.R. § 4.31 (2005).  The veteran's muscle injury causes 
limitation of dorsiflexion, as can arthritis, and he is 
compensated for limitation of dorsiflexion as part of the 
moderately severe muscle injury.  Including limitation of 
dorsiflexion in a separate rating of limitation of motion due 
to arthritis would be pyramiding.  38 C.F.R. § 4.14.  A loss 
of 15 degrees of plantar flexion is less than a moderate 
loss, and disability that does not meet the requirements of a 
compensable rating is rated zero percent.  Thus, a separate 
compensable rating for limited plantar flexion is not 
warranted.

Limitation of motion of a joint shown by x ray to be 
arthritic can be rated 10 percent disabling when limitation 
of motion is objectively demonstrated by swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003.  In this case there is 
not swelling or spasm, and the December 2005 examiner noted 
that pain with dorsiflexion was felt in the knee.  The pain 
in the knee is a limitation of the knee regardless of its 
source, and thus to be rated with the knee.  There is no 
basis for a separate rating of orthopedic manifestations in 
the right ankle of the veteran's muscle injury.

Finally, neurological examination in January 2006 noted 
negative nerve conduction and electromyography studies of the 
right lower extremity of August 1999.  The examiner noted a 
particular reduction in sensitivity to the vibrations of a 
256 Hertz tuning fork, which he reported was a type of 
neuropathy of unknown etiology not unusual in people the 
veteran's age.  The statement is reasonably construed to mean 
the examiner did not believe the neuropathy is related to the 
veteran's muscle injury.  The extensive and detailed review 
of and report on the neurological history of the veteran's 
muscle injury provided no basis to find or compensate the 
veteran for any neurological condition as associated with the 
muscle injury.  See 38 C.F.R. § 4.55(a) (2005).  The doctrine 
of benefit of the doubt, 38 U.S.C.A. § 5107(b) (West 2002), 
or reasonable doubt precludes speculating causes when there 
is not actual evidence for and against a conclusion that is 
amenable to resolution by giving the benefit of the doubt to 
the veteran.  38 C.F.R. § 3.102 (2005).

The preponderance of the evidence is against increasing the 
rating for a partial rupture of muscle group XII (right 
anterior tibialis).

B.  Right Knee

The several VA examinations, x ray studies, and the veteran's 
hearing testimony reveal three ratable disabilities of the 
right knee.

The RO initially rated the right knee 20 percent disabled by 
degenerative joint disease of the right knee.  The RO rated 
the disability as Diagnostic Code 5210-5257.  See 38 C.F.R. 
§ 4.27 (2005) (selection of diagnostic codes).  This is a 
patent (probably typographical) error.  Diagnostic Code 5210 
is for nonunion of the radius and ulna (bones of the 
forearm).  38 C.F.R. § 4.71a.  The RO probably intended code 
5010, i.e., arthritis due to trauma.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  According to section 4.27, Diagnostic 
Code 5010-5257 should mean traumatic arthritis rated for 
residual other impairment of the knee, recurrent subluxation 
or lateral instability.  See Diagnostic Code 5257.

The VA rating schedule provides for separate ratings of 
disabilities rated under Diagnostic Code 5257 and 
disabilities rated under Diagnostic Code 5010 (which is rated 
as degenerative arthritis under Diagnostic Code 5003).  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Arthritis is rated based 
on limitation of motion of the affected part.  Diagnostic 
Code 5003.  Limitation of motion of the knee is expressed in 
the rating schedule as limitation of flexion, Diagnostic Code 
5260, and as limitation of extension.  Diagnostic Code 5261.  
VA may separately rate limitation of flexion and limitation 
of extension, VAOPGCPREC 9-2004, as long as "none of the 
symptomatology for any of [the conditions is duplicative of 
or overlapping with the symptomatology of the other . . . 
conditions." Id. at  4 quoting Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (emphasis in original).

1.  Degenerative Joint Disease

Degenerative joint disease of the right knee is shown by x 
ray studies of May 1999, February 2003, and December 2005 
with a complete absence of articular cartilage.  Clinical 
opinion on VA examination in April 2003 and December 2005 was 
that the veteran has severe degenerative joint disease.  
Motion of the veteran's knee is very painful, and because of 
the lack of cartilage between the bones, bearing weight is 
essentially unbearably painful; he uses a walker or a wheel 
chair to avoid putting weight on the knee.  The range of 
flexion is consistently reported as too great for a 
compensable rating under Diagnostic Code 5260, i.e., the 
least amount of flexion reported is 70 degrees in the 
December 2005 VA examination, with earlier examinations 
reporting flexion to 110 degrees.

Painful motion of an arthritic joint is rated at least 10 
percent disabling, even if the range of motion is otherwise 
noncompensable.  38 C.F.R. § 4.59, 4.71a, Diagnostic Code 
5003 (2005); VAOPGCPREC 9-98, n. 1.  Multiple VA compensation 
and outpatient examiners have acknowledged the high level of 
pain of the veteran's knee, consistent with the bone on bone 
degeneration of the joint.  The veteran's credible testimony 
of his extremely limited use of his knee is probative 
evidence that the knee function as if very limited in 
movement, notwithstanding that it can flex to the 
noncompensable range.  Given the level of pain objectively 
demonstrated in multiple examinations and the resulting 
functional impairment, the current rating of 20 percent for 
degenerative joint disease is appropriate based on pain.  
Given the consistency of the reports of pain, this rating is 
to be effective as the initial rating from the effective date 
of service connection.  Fenderson, 12 Vet. App. 119.

Because the amputation rule limits the combined rating in 
this case to 60 percent, 38 C.F.R. § 4.68, this decision need 
will not consider whether the functional impairments due to 
pain associated with the degeneration of cartilage should be 
rated 10 percent by analogy to removal of semilunar 
cartilage, symptomatic, 38 C.F.R. § 4.71a, Diagnostic Code 
5259, and the arthritis rated 10 percent.  Such a rating 
would probably constitute pyramiding by basing both ratings 
on pain.  38 C.F.R. § 4.14.  Likewise, because of the 
constraints of the amputation rule, this decision will also 
not determine whether the veteran's painful motion or other 
pain in the knee more nearly approximates a 30 percent 
disability, which would result in a combined rating greater 
than the amputation rule permits in this case.

2.  Limitations of Flexion and Extension

The range of flexion of the right knee is too great to award 
a compensable rating for limitation of flexion under 
Diagnostic Code 5260.  VAOPGCPREC 9-2004.

VA examinations show varying degrees of extension, with 10 
degrees of extension in August 1999, none in April 2003, and 
15 degrees in December 2005.  The April 2003, December 2005, 
and January 2006 VA examiners reported a March 2003 VA 
orthopedic clinic examination.  The January 2006 examiner 
noted the range of motion of the veteran's right knee was 
only 30 degrees in March 2003 with the examiner unable to 
move the knee into extension at all.  The endpoints of the 30 
degree range were not reported.  In light of this finding 
shortly before the April 2003 finding, the veteran should 
have the benefit of the doubt, and the greatest documented 
limitation of extension, 15 degrees, accepted as the basis of 
the initial rating.  Extension limited to 15 degree is rated 
20 percent; a 30 percent rating requires a 20 degree limit of 
extension.  Diagnostic Code 5261.  The 20 percent rating is 
to be the initial rating, effective from the effective date 
of service connection.  Fenderson, 12 Vet. App. 119.

The 20 percent rating for limitation of extension does not 
compensate for pain, painful motion, or related phenomena, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005), because pain and 
painful motion are compensated as degenerative joint disease, 
as discussed above.  To award a rating greater than 20 
percent for limitation of extension of the right knee based 
on pain, painful motion, or the like would be to compensate 
twice for the pain compensated as degenerative joint disease 
based on pain, which is precluded pyramiding.  38 C.F.R. 
§ 4.14 (2005).

3.  Instability

Slight, moderate, and severe recurrent subluxation or lateral 
instability of the knee is rated 10, 20, and 30 percent 
disabling, respectively.  Diagnostic Code 5257.

February 2003 outpatient examination found ligament laxity 
and negligible anterior and posterior drawer sign, which 
means there was a positive anterior and posterior drawer 
sign.  The April 2003 VA examiner found mild valgus and varus 
instability of the right knee, which comports with the mild 
lateral instability criterion; valgus means angulation away 
from and varus means angulation towards the midline of the 
body.  Dorland's Illustrated Medical Dictionary 1803, 1807 
(27th ed. 1988).  The December 2005 VA examiner noted the 
veteran wore a neoprene knee brace with hinges, which kept 
his knee from going sideways.  The examiner found a 15 degree 
varus deformity without finding ligament laxity, noting that 
the advancement of degenerative changes could be masking the 
laxity found on earlier examinations.  The January 2006 
examiner noted the veteran could not stand on his right leg 
because of instability of the knee without his brace.  The 
veteran and his spouse both testified credibly that his knee 
"fell out" sideways without his brace.  His wife testified 
the veteran had fallen, and the veteran said this happened 
more when standing than when walking.

Taking all of the reports and testimony together, the overall 
picture is of right knee instability somewhere between slight 
and moderate in degree, but not severe, because severe 
instability would be readily reproducible on testing for 
instability.  Instability is not precisely designated in 
degrees as is range of motion.  The evidence is sufficient to 
give the veteran the benefit of the doubt whether it more 
nearly approximates moderate than slight instability.  
38 C.F.R. §§ 4.3, 4.7(2005).

The evidence does not show such variations in instability 
since the effective date of service connection to rationally 
conclude the rating should be lower than 20 percent for any 
period since the effective date of service connection.  The 
20 percent rating for instability will be effective from the 
effective date of service connection.  Fenderson, 12 Vet. 
App. 119.

II.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate his claim for service connection in 
a letter of March 2003.  The letter informed the veteran of 
his rights and of his and VA's respective obligations to 
provide information and evidence.  The letter did not 
explicitly request the veteran to submit information 
currently in his possession, but it notified him he could 
submit evidence himself, and that he must submit any evidence 
himself that he did not authorize VA to provide for him.  
Those statements substantially complied with the requirement 
to notify the veteran to submit evidence in his possession, 
and he was not prejudiced by the omission of the specific 
regulatory language.  After the veteran substantiated his 
claim, VA continued to inform him of the status of his claim 
in the statement of the case and in the supplemental 
statements of the case.  The Board's remand order notified 
him of impending action in his case.  The veteran submitted a 
statement by his representative in March 2006 and a statement 
that he had no other information or evidence to submit in 
support of his claims.  VA has discharged its duty to notify 
the veteran in this case.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  The veteran was not prejudiced 
by the lack of a formal notice letter addressing higher 
initial ratings in view of VA's compliance with the law and 
regulation governing development of the claim after receipt 
of the July 2003 notice of disagreement, 38 U.S.C.A. 
§ 7105(c), 38 C.F.R. § 19.26; VAOPGCPREC 8-2003, the 
additional adjudication upon development of additional 
evidence, the veteran's statement that he had no more 
information or evidence was informed.  Dingess v. Nicholson, 
19Vet. App. 473 (2006).  He has been able to fully 
participate in prosecuting his claim, and he has suffered no 
prejudice from any lack of notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA has obtained the information and evidence of which it had 
notice.  It has and examined the veteran and obtained medical 
opinions necessary to decide the claims at issue.  VA has 
discharged its duty to assist the veteran to obtain evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

A rating greater than 20 percent for partial rupture of 
muscle group XII (right anterior tibialis) is denied.

An initial rating greater than 20 percent for degenerative 
joint disease of the right knee is denied.

A separate initial rating for limitation of flexion of the 
right knee is denied.

A separate initial rating of 20 percent for limitation of 
extension of the right knee is granted.

An initial rating of 20 percent for lateral instability of 
the right knee is granted.


REMAND

The issues of entitlement to secondary service connection for 
right hip and lumbar spine disorder cannot be resolved 
without a VA examination and medical opinion.

In November 2005 the Board found the veteran had filed a 
notice of disagreement (NOD) with the January 2005 denial of 
secondary service connection for right hip and lumbar spine 
conditions.  The Board remanded the case for the RO to issue 
a statement of the case (SOC) as mandated by law, regulation, 
and precedent of the United States Court of Appeals for 
Veterans Claims (Court).  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board ordered compliance with section 19.26, which 
requires, upon receipt of a notice of disagreement, 
performance of any necessary development of a claim, and with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2005), 
which prescribe the scope of VA's duty to assist with claim.  
The Board did not order specific development, because a case 
in the posture of having an NOD of record but an SOC unissued 
is ordinarily under the RO's jurisdiction, subject to further 
development as necessary, and not subject to the Board's 
jurisdiction.

The RO apparently did not comply with either the duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005), or 
the requirement to review the claim to determine if further 
development is necessary.  38 C.F.R. § 19.26.  Review of the 
claim readily reveals that neither secondary service 
connection claim can be decided without a medical examination 
with opinions responsive to the questions whether the veteran 
has either claimed condition and, if so, whether service-
connected disease or injury caused or aggravated either.  See 
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

The RO denied both claims because the veteran did not respond 
to a September 2004 VA notice letter.  See 38 C.F.R. 
§ 3.159(b) (2005).  The rating decision reads like a denial 
for failure to submit a "well grounded claim", see 
38 U.S.C.A. § 5103(a) (West 2001), without using those words.  
Under 38 C.F.R. § 3.159(c)(4) (2005), the veteran's claim 
alleging right hip and back pain, the x ray evidence of 
lumbar spine degeneration, and the fact of his service-
connected right leg injury are sufficient to warrant VA 
examination and necessitate an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of his right hip 
and lumbar spine to diagnose any current 
pathology and obtain the examiner's 
opinion whether the veteran's injury of 
muscle group 12 or his service-connected 
right knee has caused or aggravated any 
diagnosed pathology of the right hip or 
lumbar spine.  Provide the examiner with 
the claims file.

2.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


